Citation Nr: 0006652	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-17 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left leg, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the right leg, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for a psychiatric 
disorder, diagnosed as schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother.  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978, and from April 1981 to July 1982.  

This matter arises from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  The veteran's residuals of a left leg fracture are 
objectively shown to involve shortening of the left leg, a 
varus deformity of the tibia, laxity of the left knee, and 
only slight limitation of motion of the knee.  In addition, 
the veteran's left knee is not objectively shown to have 
arthritis, and is not shown to be ankylosed.  

2.  The veteran's residuals of a right leg fracture are 
objectively shown to involve limitation of extension to 10 
degrees and traumatic arthritis in the knee.  

3.  The veteran sustained a skull fracture in service.  

4.  The veteran has been diagnosed with paranoid 
schizophrenia.  

5.  The veteran has presented competent medical evidence of a 
nexus or link between his currently diagnosed paranoid 
schizophrenia and a skull fracture he sustained in service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's residuals of a left leg fracture have not 
been met.  38 U.S.C.A. §§ 5107, 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5258, 5260, 5261, 5262 (1999).  

2.  The criteria for an increased evaluation of 20 percent 
for the veteran's residuals of a right leg fracture have been 
met.  38 U.S.C.A. §§ 5107, 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5261 (1999).  

3.  Paranoid schizophrenia was incurred as a result of the 
skull fracture the veteran sustained in service.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings; Left and Right Legs

A.  Introduction

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim for assignment of 
an increased rating for his residuals of a fracture of the 
left tibia, to include knee laxity, within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  In addition, the Board 
must also consider whether the VA has properly assisted the 
veteran in the development of his claim.  A mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 (1992).  
Accordingly, the Board finds that the veteran has presented a 
claim that is well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, a transcript of personal hearing testimony 
given by the veteran and his mother before a Hearing Officer 
at the RO, and personal statements by the veteran in his own 
behalf.  The Board is not aware of any additional evidence 
which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disabilities affect his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 115 (West 
1991); 38 C.F.R. §§ 4.1. 4.2. 4.10 (1999).  In addition, 
where entitlement to service connection has already been 
established, and an increase in a disability evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all of these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain areas in 
which functional loss due to pain is demonstrated.  

B.  Residuals of a Left Tibia Fracture to Include Knee Laxity

Historically, service connection for residuals of a fracture 
of the left tibia with secondary varus deformity and 
shortening of the left lower extremity was granted by a 
rating decision of April 1983, and a 10 percent evaluation 
was assigned, effective from July 29, 1982.  In December 
1994, the veteran filed a claim for an increased evaluation, 
contending in substance, that he now has traumatic arthritis 
in both knees in addition to constant pain, and that he has 
instability in his left knee requiring a knee bandage wrap.  
The veteran's claim was denied by an August 1995 rating 
decision, and this appeal followed.  

In May 1995, the veteran underwent a VA rating examination.  
The report of that examination shows that the veteran had an 
angular deformity of the varus type.  The left leg was one 
centimeter (cm) shorter than the right leg, and range of 
motion was from 0 to 135 degrees, bilaterally.  The examiner 
concluded with diagnoses of status-post fracture of the left 
mid-tibia with varus deformity in 1981, and left leg shorter 
than the right leg.  

In September 1996, the veteran and his mother appeared at a 
personal hearing at the RO, and testified before a Hearing 
Officer.  The veteran testified that he had been wrapping his 
left knee with an Ace bandage on a daily basis for the past 
13 years due to what he characterized as instability in the 
knee joint.  He indicated that if he did not do so, his knee 
would likely give out.  He testified that his knee had 
buckled and had given out on him in the past.  According to 
the veteran, looseness and pain were his primary complaints 
with respect to his knees.  He indicated that he was able to 
walk for approximately one mile before he would have to sit 
down and rest.  

A VA treatment record dated in June 1997 shows that the 
veteran was seen for complaints of chronic bilateral knee 
pain.  At the time, he was observed to have an adequate gait 
and had a functional range of motion in flexion and 
extension.  The treating physician concluded with a diagnosis 
of chronic bilateral knee pain, old fracture, with knee 
buckling on the left.  An X-ray report shows that there was 
an old fracture deformity of the proximal tibia.  The joint 
space of the knee appeared to be relatively normal.  There 
was minimal narrowing of the medial joint space, but there 
was no associated subchondral sclerosis or eburnative change 
at the joint margins.  The patellofemoral relationships 
appeared normal on the plain films.  The examiner concluded 
with his impression of an old fracture deformity of the 
proximal tibia.  No other significant abnormality was 
indicated.  

In September 1999, the veteran underwent an additional VA 
rating examination.  The report of that examination shows 
that the veteran reported wearing a knee brace on his left 
knee because his knee would "wobble."  In addition, the 
veteran complained of experiencing increased pain in the left 
knee because he favored that knee, and that he only wore a 
knee brace on his left knee.  Also, he indicated that he did 
not use any other assistive devices.  Further, the veteran 
stated that he was unable to run, but that he rode a bicycle 
in high gear in an attempt to compensate for his inability to 
run.  On examination, the veteran was observed to walk with a 
limp on his left leg.  His left leg was shown to have a varus 
deformity at the proximal tibia.  There was angulation of the 
varus deformity of about 15 degrees to the left.  The left 
leg was also found to be approximately one inch shorter than 
the right leg.  There was no articular involvement in the 
left knee except for some crepitation with anterior flexion 
and extension.  There was no nonunion or any false motion of 
the knee, though it was characterized as being somewhat 
"lax" or loose.  There was no local tenderness or effusion 
noted in the left knee.  In addition, the left knee was 
somewhat weaker than the right, having 3/5 strength.  Left 
knee flexion was from 0 to 140 degrees, with extension to 10 
degrees.  The examiner concluded with a diagnosis of status-
post fracture of the left tibia with varus deformity and 
shortening of the leg.  The examiner also observed that the 
veteran complained of pain on motion.  While such pain and/or 
weakness was not indicated on the examination, the examiner 
stated that pain could limit the veteran's range of motion 
and muscle strength if present.  It does not appear that X-
ray films were taken pursuant to the September 1999 rating 
examination.  

The Board has evaluated the above-discussed evidence, and 
concludes that the criteria for an evaluation in excess of 20 
percent for the veteran's residuals of a left tibia fracture 
to include laxity of the knee have not been met.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999), slight 
recurrent subluxation or lateral instability warrants 
assignment of a 10 percent evaluation.  Moderate recurrent 
subluxation or lateral instability warrants assignment of a 
20 percent evaluation, and a 30 percent evaluation, the 
highest rating available under Diagnostic Code 5257, is 
contemplated upon a showing of severe recurrent subluxation 
or lateral instability.  Id.    

Limitation of flexion of the leg is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1999).  Under Diagnostic code 
5261, a 10 percent evaluation is warranted where flexion is 
limited to 45 degrees.  Where flexion is limited to 30 
degrees, a 20 percent evaluation is warranted, and a 30 
percent evaluation, the highest available, is warranted for 
limitation of flexion to 15 degrees.  Id.  

Limitation of extension of the leg is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1999).  Under Diagnostic Code 
5261, a 10 percent evaluation is contemplated where extension 
is limited to 10 degrees.  A 20 percent evaluation is 
warranted where extension is limited to 15 degrees, and a 30 
percent evaluation is contemplated where extension is limited 
to 20 degrees.  Where extension is limited to 30 degrees, a 
40 percent evaluation is contemplated, and a 50 percent 
evaluation, the highest rating available under Diagnostic 
Code 5261, is assigned where extension is limited to 45 
degrees.  Id.  

Impairment of the tibia and fibula is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (1999).  Under Diagnostic Code 
5262, impairment of the tibia and fibula with slight knee or 
ankle disability warrants assignment of a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
manifestations involving moderate knee or ankle disability, 
and a 30 percent evaluation is contemplated for malunion of 
the tibia and fibula with marked knee or ankle disability.  
For assignment of a 40 percent evaluation, there must be a 
showing of nonunion of the tibia and fibula with loose motion 
and requiring a brace.  A 40 percent evaluation is the 
highest rating available under Diagnostic Code 5262.  Id.  

In the present case, the veteran's left leg disability, 
resulting from his service-connected residuals of a fracture 
of the left tibia, primarily involves a slight shortening of 
the left leg and laxity of the knee.  The veteran has 
complained of chronic and constant pain in his left leg and 
knee, but such has not objectively been shown on examination.  
Moreover, none of the medical evidence shows him to have 
arthritis in his left knee.  The report of the most recent X-
ray examination dated in July 1997 shows the veteran to have 
had a slight narrowing of the medial joint space, but no 
arthritis per se.  

The Board notes that the report of the September 1999 VA 
rating examination includes the examiner's observation that 
the veteran's history of arthritis of the knees (necessarily 
including the left knee) was the result of his in-service leg 
injuries.  However, this opinion does not appear to be based 
on a review of any available objective medical evidence of 
record, but rather, appears to be based on the veteran's self 
reported account of having arthritis in his left knee.  In 
addition, the examiner offered that the pain, if present, 
would likely cause limitation of motion and weakness in the 
veteran's left knee.  However, the Board notes that objective 
evidence of pain on motion has not been documented.  The 
examiner who conducted the September 1999 rating examination 
noted that objective evidence of pain on motion, or actual 
limitation of motion due to pain, was not found on 
examination.  

The veteran was shown to have from 0 to 140 degrees of 
flexion by the report of the September 1999 rating 
examination.  However, that same report includes the 
examiner's finding that the veteran's extension was limited 
to 10 degrees.  Notwithstanding the apparent conflict in the 
examiner's findings here, after resolving all reasonable 
doubt in favor of the veteran, the Board finds that under 
Diagnostic Code 5261, a 10 percent evaluation is warranted 
for a showing of extension limited to 10 degrees.  The Board 
also finds that a 10 percent evaluation is warranted under 
Diagnostic Code 5257 for slight recurrent subluxation or 
lateral instability in the left knee.  This laxity has not 
objectively been shown to be moderate, and a 20 percent 
evaluation for laxity per se is therefore not warranted.  In 
addition, the veteran was not shown to have swelling or 
effusion in his left knee, and it appears that most of the 
problems noted above have resulted from the approximately 
one-inch difference in length between the right and left legs 
in addition to the varus deformity of the left tibia.  
Accordingly, additional higher ratings based on the shortness 
of the left leg or the varus deformity of the left tibia are 
not warranted here.  

Further, inasmuch as the veteran has complained of 
experiencing chronic pain in his left leg and knee due to his 
service-connected residuals of a left tibia fracture, the 
Board has considered whether a higher rating is warranted 
based upon pain on motion or upon functional impairment or 
weakness due to pain.  On examination, the veteran was found 
to have completely normal flexion, but had extension limited 
to 10 degrees.  No other functional impairment was found.  In 
addition, he was not objectively found to have pain on motion 
during the course of his examinations.  The Board finds, 
therefore, that the veteran's objectively demonstrated 
functional impairment warrants assignment of a 20 percent 
evaluation, and that a higher rating based on functional 
limitation due to pain is not warranted.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  

There is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim with 
respect to his left leg disability.  Therefore, the veteran 
is not entitled, under 38 U.S.C.A. § 5107(b) (West 1991), to 
the benefit of the doubt in resolving his claim.  The Board 
points out, however, that in the event that the veteran's 
overall disability picture with respect to his left leg 
disability changes in the future, he may apply at any time 
for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1 (1999).  At present, however, the Board finds 
no basis upon which to grant a rating in excess of 20 percent 
for the veteran's residuals of a left tibia fracture with 
left knee laxity.  

C.  Residuals of Fracture of the Right Leg

Historically, service connection for what was initially 
characterized as status-post intra articular fracture of the 
right proximal tibia and fibula with open reduction and 
internal fixation with traumatic arthritis of the right knee 
was granted by an April 1983 rating decision.  A 10 percent 
evaluation was assigned, effective from July 29, 1982.  In 
December 1994, the veteran filed a claim for an increased 
evaluation for his residuals of a right tibia fracture, 
stating that his service-connected residuals had increased in 
severity, and that an evaluation in excess of 10 percent was 
therefore warranted.  His claim was denied by an August 1995 
rating decision, and this appeal followed.  

The veteran underwent a VA rating examination in May 1995.  
The report of that examination shows that the veteran had a 
residual non-tender and asymptomatic scar on the anterior 
portion of his calf, and that his knee could be fully 
extended and flexed to 135 degrees.  Some tenderness in the 
medial and lateral joint spaces was noted, but no significant 
instability was found, and muscle strength and sensation were 
intact.  The examiner concluded with a diagnosis of status-
post fracture of the right proximal tibia and fibula with 
open reduction internal fixation.  

The veteran and his mother appeared at a personal hearing 
before a Hearing Officer at the RO in September 1996.  The 
veteran testified that he had two steel plates in his right 
leg, which were connected by nine screws resulting in pain 
and discomfort.  The veteran stated that his left leg felt as 
if it were going to give out, but not his right leg.  He 
indicated that he did not put any weight on his right leg due 
to pain.  The veteran offered that he had not been advised by 
treating physicians that he could not bear weight on his 
right leg, but that that such opinion was his own 
observation.  The veteran testified that walking up or down 
stairs caused pain due to the screws and plates in his right 
leg, and that he could only walk for a mile before having to 
sit down to rest.  

The report of an examination of the veteran's right knee 
conducted in June 1997 shows that the veteran had bilateral 
side plates in his right tibia secured with compression 
screws.  The joint space of the tibial plateaus appeared 
relatively congruous.  There was no significant joint space 
narrowing, and no eburnative changes were identified at the 
joint margins.  The examiner concluded with a diagnosis of an 
old internally fixed proximal tibial fracture.  There was an 
old healed proximal fibular fracture.  No other significant 
post-traumatic degenerative changes were identified.  

The veteran underwent a VA rating examination in September 
1999.  The report of that examination shows that the right 
knee appeared to be grossly normal.  There was no bulkiness 
or bony deformity.  In addition, there was no local 
tenderness or effusion, and no crepitation on flexion or 
extension.  The examiner noted that the veteran's strength 
was good on hamstring and quadriceps testing in addition to 
heel-toe gait.  The veteran had flexion from 0 to 140 
degrees, but the examiner also noted that is extension was 
limited to 10 degrees.  No X-rays were conducted pursuant to 
the September 1999 examination, and the examiner concluded 
with a diagnosis of status-post fractures to the right 
proximal tibia and fibula with traumatic arthritis.  As with 
the left knee, the examiner noted that pain was not 
objectively found on examination, but if present, pain would 
likely limit the veteran's range of motion in his right knee.  

The Board has evaluated the foregoing and concludes that 
after resolving all reasonable doubt in favor of the veteran, 
the evidence supports assignment of an additional 10 percent 
evaluation for traumatic arthritis of the right knee.  The 
veteran's demonstrated symptomatology in his right knee is 
roughly commensurate with the symptomatology in his left 
knee, albeit without the laxity complained of in connection 
with the left knee.  The veteran has a full range of flexion 
in his right knee and a 10-degree limitation on extension.  
Such is consistent with a 10 percent evaluation under 
Diagnostic Code 5261.  Further, while he was noted to have 
steel plates and compression screws in his proximal right 
tibia, the veteran was not found to have any recurrent 
subluxation or lateral instability in the knee joint.  In 
addition, there was no indication of other impairment of the 
tibia and fibula, involving any malunion or nonunion.  

The Board notes, however, that the VA General Counsel, in an 
opinion dated July 1, 1997, (VAOPGPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic codes 5003 and 5257.  The 
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis.  Moreover, 
in a later opinion by the General Counsel dated August 14, 
1998, (VAOPGPREC 9-98), even in situations in which the 
claimant technically has full range of motion, but where the 
motion is inhibited by pain, a compensable rating for 
arthritis under Diagnostic Codes 5003 and 38 C.F.R. § 4.59 
(1999) would still be available.  

Here, the veteran's symptomatology with respect to his right 
knee is not consistent with the evaluative criteria of 
Diagnostic Code 5257.  However, he is objectively shown to 
have traumatic arthritis in his right knee, and he is limited 
in extension to 10 degrees.  Accordingly, while the severity 
of the veteran's right leg disability is not shown to warrant 
an evaluation in excess of 10 percent under the applicable 
schedular criteria, even after taking the effects of 
functional limitation due to pain into consideration, the 
Board finds that he is entitled to a separate 10 percent 
rating under Diagnostic Codes 5003 and 5010.  See VAOPGPREC 
23-97, 9-98; see generally Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).  

D.  Conclusion

The potential application of the various provisions of Title 
38 of the Code of Federal Regulations (1999) have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Here there is no showing that the disabilities under 
consideration have caused marked interference with 
employment, have necessitated frequent periods of 
hospitalization, or otherwise render impracticable the 
regular schedular standards.  The Board notes that the 
veteran has been hospitalized and otherwise treated for a 
psychiatric disorder on numerous occasions in the recent 
past, and that he has been unemployed for extended periods as 
a result.  However, issues with respect to the veteran's 
psychiatric disabilities will be addressed below.  

The veteran has not been shown to be unable to obtain or 
retain gainful employment as a result of his service-
connected left and right leg disabilities.  The veteran has 
indicated that he would prefer to work at a job not requiring 
prolonged standing, such as a desk job involving computers.  
However, as indicated in the report of the most recent VA 
rating examination of September 1999, the veteran reported 
that due to his psychiatric disability he has had to work in 
a fast-food restaurant, and that his duties primarily 
involved frying hamburgers.  In any event, the fact that the 
veteran is unable to obtain the type of job he desires is not 
indicative of an inability to obtain or retain gainful 
employment, per se.  The fact that he is currently employed 
on a regular basis tends to refute such an assertion.  
Therefore, in the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (1999) 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

II.  Service Connection; Schizophrenia

The veteran has claimed entitlement to service connection for 
a psychiatric disorder, diagnosed as paranoid schizophrenia.  
In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  As a preliminary matter, 
the Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 48, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

The veteran's service medical records show that while in 
service in July 1981, he was involved in an automobile 
accident, and sustained a fracture to the left side of the 
basilar skull.  The veteran reportedly lost consciousness for 
a period of several days, and was noted to be confused and 
agitated upon regaining consciousness.  However, during the 
course of his initial treatment, the veteran's sensorium 
cleared up after approximately 10 days, and he became fully 
alert and oriented.  In December 1981, the veteran complained 
of experiencing headaches, periods of extended confusion, and 
loss of "distant" memory.  The report of his service 
separation physical examination notes that the veteran was 
seen for a paranoid personality disorder, and that he had a 
history of amnesia after his July 1981 accident.  The records 
show that the veteran had a monotone affect, he was found to 
be lethargic as manifested by a general lack of energy and 
motivation.  The treating physician observed that there was 
no evidence of psychosis, and concluded with a diagnosis of 
adjustment disorder with disturbance of mood.  

The veteran's service personnel records dated prior to his 
July 1981 accident do not disclose any aberrant or unusual 
behavior.  However, after he had been involved in the 
accident, the records characterized the veteran's "mental 
state" was noted to "be in other places.  He walks around 
in a daze, and when questioned, usually does not know what he 
is doing or where he is going."  The veteran's attitude and 
motivation were found to be below standards, and a counseling 
statement indicates that his drill sergeant had assigned him 
a "guard" to monitor his movements.  The Board also 
observes that during this period, the veteran was noted to 
have experienced difficulty in getting along with his peers, 
had been found sleeping during duty hours, and had been 
issued an Article 15 for having been absent from a duty post 
without permission.  He was subsequently issued a general 
discharge in July 1982.  

Shortly after his discharge from service, the veteran 
underwent a VA rating examination in October 1982.  The 
report of the neurological portion of that examination shows 
that his diagnoses included anxiety and mild depression with 
status-post basilar skull fracture.  The veteran complained 
of experiencing headaches and neck pains, and was observed to 
have a "great deal of apathy and a flat affect."  He was 
noted to have been rendered unconscious after the automobile 
accident, and the examiner noted that his headaches could 
have been the result of the skull fracture.  In addition, he 
noted that the veteran had an "unusual personality," but 
that he was unable to determine if the veteran's behavior was 
"erratic" prior to the July 1981 accident.  However, the 
examiner stated that the veteran's current behavior might 
warrant a psychiatric evaluation.  In addition, the veteran 
was noted to experience irritability, outbursts of rage, and 
a short temper, which the examiner offered could have been 
related to the head injury, but that a psychiatric 
examination would be necessary to verify this theory.  

Based upon the report of the October 1982 VA rating 
examination, service connection for residuals of a left 
basilar skull fracture with residual cephalalgia was granted 
by an April 1983 rating decision.  A 10 percent evaluation 
was assigned, effective from July 29, 1982.  The record does 
not show that a psychiatric examination was ever conducted at 
that time.  

In September 1984, the veteran underwent a second VA rating 
examination.  At that time, he complained of having 
experienced headaches since the time of the injury.  He 
indicated that he experienced brief "numbing pain" in the 
occipital region of his head, greater on the left side.  In 
addition, the veteran was noted to be a poor historian, and 
the examiner indicated that it was difficult to obtain an 
accurate history from the veteran.  On examination, the 
examiner noted that the veteran appeared very withdrawn and 
uninterested in the examination.  The cranial nerves were 
found to be intact, and the veteran was diagnosed with 
status-post left basilar skull fracture with secondary 
cephalalgia.  No other findings relating to the veteran's 
psychiatric status were indicated.  

In December 1994, the veteran filed a claim for service 
connection for a psychiatric disorder he contended was the 
result of the skull fracture he had sustained in service.  
The veteran submitted a Social Security Administration (SSA) 
disability report dated in December 1994.  The SSA disability 
report indicates that the veteran reported having suffered 
from schizophrenia since November 1994, and that he 
experienced audio hallucinations at that time.  The veteran 
indicated that he had been hospitalized at the Woodland 
Center Crisis Program for two days, and that his medications 
included Haldol and Cogentin.  The form also indicated that 
the veteran lived in a supervised living facility.  

The veteran's mother submitted a statement, dated in January 
1995, in which she expressed her opinion that the veteran's 
currently diagnosed psychiatric disorders were incurred as a 
result of the head injury he sustained in service in July 
1981.  She stated that the veteran experienced no problems in 
service during his first period of enlistment, but that after 
the July 1981 head injury, he underwent a personality change 
manifested by a greatly diminished interest in working or 
pursuing his career goals.  

SSA treatment records dated in December 1994 show that the 
veteran was diagnosed with schizophrenia at that time.  A CT 
scan of the brain yielded negative results for any structural 
abnormalities resulting from the July 1981 skull fracture, 
which the veteran and his parents felt might have caused the 
diagnosed schizophrenia  The CT scan report showed that the 
unenhanced brain image was unremarkable, and there was no 
evidence of acute intracranial hemorrhage or midline shift.  

The veteran underwent a VA rating examination in May 1995.  
The report of that examination shows that the veteran 
reported having been in a "coma" for two weeks following 
his motor vehicle accident in July 1981, and that afterwards, 
he lost interest in anything and was usually apathetic.  The 
veteran reported having increased his alcohol intake in 1989, 
but that he had been sober for the past two years.  The 
veteran indicated that he began to hear voices in 1988, and 
thought people were talking about the weather.  He indicated 
that in 1994 he was diagnosed with schizophrenia, and that by 
November 1994 the voices became more intense and were 
accompanied by ringing in his ears.  The veteran was 
reportedly delusional, and fostered the belief that he could 
control the barometric pressure by "walking on 'lay 
lines.'"  The veteran lived in the Red Castle Group Home for 
individuals with mental disabilities.  He characterized 
himself as a schizophrenic and a recovering alcoholic, and 
indicated that he was unhappy because of too much rain.  On 
examination, the veteran was found to be alert with a clear 
sensorium and adequate personal hygiene.  His affect was 
flat, mood was neutral, and his speech was clear, albeit slow 
and almost monotone.  The veteran denied experiencing any 
current hallucinations, but retained the delusional belief 
that he could change the weather.  The veteran was fully 
oriented, and his memory was intact.  The examiner stated 
that given the veteran's history of head trauma and 
alcoholism, and a family history of schizophrenia, it was 
difficult to assess whether the head injury was the cause or 
a contributing factor for the veteran's psychiatric disorder.  
The examiner concluded with a diagnosis of Axis I paranoid 
type schizophrenia and alcohol dependence in remission.  

In further support of his claim, the veteran submitted a 
report dated in August 1996 from Lyle W. Wagner, Ph.D., and 
Licensed Psychologist.  Dr. Wagner stated that the veteran's 
mother had hired him for purposes of evaluating the etiology 
of the veteran's psychiatric disorder, and to determine 
whether it was related to the head injury the veteran had 
sustained in service.  According to Dr. Wagner, the veteran 
indicated that he had sustained a skull fracture after having 
been struck by an automobile.  Dr. Wagner stated that he had 
been involved with the veteran since December 1994, and that 
the veteran's diagnoses included undifferentiated 
schizophrenia and alcohol dependence in full remission.  He 
indicated that the veteran informed him that he had seen an 
Army psychiatrist for depression on two separate occasions 
during his first period of enlistment in 1978, and that he 
had not been issued any medication at that time.  Dr. Wagner 
stated that a review of the veteran's service medical and 
service personnel records dated after the July 1981 accident 
showed the onset of a psychiatric disorder.  Specifically, 
Dr. Wagner referred to the entries characterizing the veteran 
as having been in a daze and not knowing what he was doing or 
where he was going, having to be told what to do, and then be 
constantly supervised in any given task, and generally 
showing no motivation.  Dr. Wagner also noted that the report 
of the veteran's service separation examination showed that 
the veteran had been seen for a paranoid personality 
disorder.  With respect to the veteran's current mental 
state, Dr. Wagner offered that based upon his review of the 
service medical records, his conversations with the veteran, 
and inspection of other psychiatric records, the veteran 
manifested psychiatric symptoms during his period of active 
service.  According to Dr. Wagner, the veteran's exhibited 
behavior during service suggested a level of faulty adaptive 
functioning during that period.  

In September 1996, the veteran and his mother appeared at a 
personal hearing before a Hearing Officer at the RO, and 
testified that he was first diagnosed with schizophrenia in 
September 1994 at the Willmar Clinic.  He stated that he 
believed that the disease first began in service subsequent 
to the automobile accident in July 1981, because he first 
began experiencing problems shortly afterwards.  The veteran 
also expressed his belief that the in-service diagnosis of 
paranoid personality disorder was actually an indication of 
the onset of his paranoid schizophrenia.  The veteran 
indicated that this belief was due to his contention that his 
currently manifested symptoms were the same as those he 
experienced in service.  The veteran testified that he was 
not afforded a psychiatric examination in October 1982, and 
that had such an examination been conducted, he would likely 
have been diagnosed with a psychiatric disorder.  He stated 
that after his discharge from service, he did not undergo any 
psychiatric evaluation until 1994.  The veteran also 
testified that he was a recovering alcoholic, and that he had 
hidden his schizophrenia behind his drinking.  

The veteran's mother testified that following his discharge 
from service in 1982, the veteran had won an unstated amount 
of money from a lawsuit originating from the July 1981 
accident, and spent his time and money traveling.  She 
testified that the veteran had become an alcoholic, and that 
she and her husband attributed the veteran's erratic behavior 
to his drinking.  However, after he became sober, she 
indicated that in approximately 1994, the veteran called her 
from a local police station, having been detained for 
sleeping in a park.  According to the veteran's mother, the 
veteran indicated at the time that he continually heard 
ringing in his ears and other noises in his apartment, and 
that he had elected to sleep in the park instead.  She stated 
that the veteran was subsequently hospitalized and that he 
was diagnosed with schizophrenia at that time.  She indicated 
that the veteran's interests during this time included 
collecting items found in garbage cans and dumpsters.  The 
veteran's mother also clarified an error in an earlier 
diagnosis which suggested that the veteran had a family 
history of schizophrenia.  She stated that the veteran's aunt 
had experienced some "nervous" problems in the past, but 
that no one in the veteran's family had ever been diagnosed 
with schizophrenia.  The veteran's mother also indicated that 
he had experienced both auditory and visual hallucinations, 
and that he believed himself to be able to control the 
weather by "walking his lay lines" to control barometric 
pressure.  The veteran testified that he had been "walking 
on lay lines" for approximately 13 years.  

In September 1996 and in January 1997, the veteran underwent 
VA psychiatric examinations conducted by two VA 
psychiatrists.  The report of the September 1996 examination 
shows that the veteran was struck by a vehicle in July 1981 
while he was intoxicated, and that he suffered from a skull 
fracture as a result.  The examiner noted the veteran's 
medical history, as indicated above, and observed that the 
veteran had not been gainfully employed since his second 
period of service, other than brief part-time jobs.  Further, 
given the veteran's claimed experiences with "lay lines" 
the examiner noted that the veteran was attempting to obtain 
employment as a meteorologist.  The examiner noted that it 
was difficult to make an exact diagnosis, in view of the fact 
that an organic psychosis and a functional psychosis could be 
very similar.  However, the examiner found that the veteran 
was able to retain full-time employment prior to his second 
period of service, and that he was apparently found to have 
been acceptable for reenlistment for his second period of 
service.  Following the July 1981 accident, the examiner 
noted that the veteran had been initially diagnosed with 
depression and a paranoid personality disorder.  Even so, the 
examiner stated that he could find nothing of record to 
suggest symptomatology of paranoia.  Further, the examiner 
noted that the report of the post-service October 1982 rating 
examination indicated that the veteran had been apathetic, 
was withdrawn, and was a very poor historian.  Accordingly, 
he concluded, there appeared to have been a personality 
change following the July 1981 accident.  In addition, the 
examiner observed that hallucinations and delusions were not 
indicated until 1994.  However, while noting Dr. Wagner's 
assessment of paranoid schizophrenia, the VA examiner stated 
that he did not find any indication in the record regarding 
any psychological testing or neuropsychological testing to 
rule in or rule out the presence of organic brain impairment.  

The VA examiner concluded that he believed that the veteran 
actually had three relevant diagnoses.  First, he indicated a 
personality disorder, probably secondary to head trauma.  
Second, the veteran had chronic undifferentiated 
schizophrenia, and third, alcohol dependence in remission.  
The examiner offered his opinion that the major problem was 
schizophrenia, but that the veteran's head injury caused 
personality and perhaps cognitive changes while he was in the 
service.  The examiner opined that the veteran's head injury 
predisposed him to develop a schizophrenic illness later on.  
The veteran's diagnoses included Axis I chronic, 
undifferentiated schizophrenia, alcohol dependence, in 
remission, and an Axis II personality disorder, secondary to 
head trauma.  

The examiner who conducted the second VA rating examination 
of January 1997 failed to reach the same conclusions as the 
examiner who conducted the previous rating examination of 
September 1996.  The examiner who conducted the January 1997 
rating examination emphasized the veteran's problems in 
service, and appears to suggest that such behaviors were 
actually evidence of malingering.  She cited the veteran's 
military superiors' assessments of his having no motivation, 
"drifting around the post" for a year, "hiding behind a 
temporary profile," and sleeping in the barracks during duty 
hours.  She stated that while the veteran had multiple 
diagnoses of schizophrenia, his alleged treatment for this 
disease was not consistent with such a diagnosis.  She 
further cited inconsistent statements made by the veteran 
regarding the length of time he spent unconscious after the 
July 1981 accident.  The examiner concluded with an 
assessment that noted the veteran's well-documented history 
of making contradictory statements.  She stated unequivocally 
that not only did the veteran not have paranoid schizophrenia 
in service, he had not met the criteria for such a diagnosis 
since that time.  

Given that the psychiatrists' evaluative board arrived at 
differing conclusions as to the veteran's psychiatric 
disorder, the RO requested that the veteran's psychiatric 
disorder be reevaluated and the diagnoses reconciled.  
Pursuant to the RO's request, the veteran was again evaluated 
in February 1997 and in May 1997.  Unfortunately, the 
examiner who had conducted the September 1996 examination was 
unavailable, and an additional examining psychiatrist 
evaluated the veteran in February 1997.  The examiner who had 
conducted the January 1997 examination was again available, 
but unfortunately, the examination reports were not 
reconciled.  

The examiner who conducted the February 1997 rating 
examination concluded that there were a number of 
discrepancies in the record.  However, given that the veteran 
was noted to have been a poor historian, and since the 
veteran had a history of schizophrenia, the examiner observed 
that the veteran's schizophrenia may have been the cause of 
such historical discrepancies, and would have prevented the 
veteran from providing a coherent historical narrative.  Even 
so, the examiner indicated that certain aspects of the 
veteran's case history remained constant.  In this regard, he 
noted that there was some evidence that the veteran may have 
suffered from symptoms of depression and paranoid ideation 
prior to his July 1981 head injury.  In addition, there was a 
documented history of alcohol dependence, currently in 
remission.  Of the greatest significance, the examiner noted 
that the veteran sustained a head injury in 1981, and that 
there was evidence to suggest some neurologic and potential 
psychiatric complications thereafter.  Further, on numerous 
occasions, the examiner observed that the veteran had been 
diagnosed with undifferentiated chronic schizophrenia.  The 
only exception to this was the examiner who had conducted the 
January 1997 rating examination who concluded that the 
veteran did not have schizophrenia.  In addition, the veteran 
was consistently shown to experience bizarre ideation 
including his apparent fixation with walking on "lay 
lines."  The examiner stated that the veteran's prior 
multiple diagnoses of schizophrenia in addition to his 
bizarre ideation might lead to the conclusion that the 
veteran did have schizophrenia.  However, with respect to 
other potential diagnoses including a paranoid or other 
personality disorders and cognitive disorders, the examiner 
stated that such diagnoses could not be distinguished or 
confirmed without extensive neurological testing.  Further, 
the examiner indicated that his analysis was based solely 
upon a review of the record, and did not involve an actual 
interview of the veteran.  Therefore, without extensive 
neurological and psychiatric testing, the examiner stated 
that it was not possible for him to offer any definitive 
conclusions as to the veteran's diagnoses.  

The May 1997 VA rating examination was conducted by the same 
examiner who had conducted the earlier January 1997 
examination.  She continued to assert that the veteran's 
demonstrated symptoms and behavior patterns in service were 
merely evidence suggestive of malingering, and were not 
indicative of any psychiatric disorder, per se.  The examiner 
reemphasized that by his own admission, the veteran was drunk 
when he was struck by the automobile and sustained the skull 
fracture in July 1981.  She offered her opinion that the 
veteran's injury was due to his own willful misconduct, and 
that as such, service connection for the injuries resulting 
from the July 1981 accident should not have been granted.  
The examiner offered her opinion that statements made by the 
previous two examiners, to the effect that there was evidence 
of psychiatric abnormalities following the July 1981 
accident, and that the skull fracture resulted in a 
personality disorder that left the veteran predisposed to 
schizophrenia, were contraindicated by the evidence of 
record.  To this end, she cited contemporaneous clinical 
treatment records and examination reports dated in 1982 which 
stated that there was no evidence of any organic brain damage 
or encephalopathy at that time.  The examiner stated that 
there was no evidence of record to suggest that the veteran 
had incurred a psychiatric disorder due to his head injury.  
She stated that the type of treatment received from Dr. 
Wagner was inapplicable to schizophrenic disorders, and that 
the onset of schizophrenia rarely occurred as late as age 37.  
She further noted that the veteran did not, as the first 
examiner stated, have a consistent work history prior to 
having sustained the skull injury.  The examiner showed that 
the veteran had moved from state to state, and that he had 
held numerous jobs, and had attended school prior to his 
second period of enlistment.  She also reiterated that the 
medical evidence did not show symptomatology supportive of a 
diagnosis of schizophrenia.  She noted that the CT scan of 
December 1994 did not disclose the presence of abnormalities 
suggestive of a psychiatric disorder incurred as a result of 
head trauma.  Moreover, the examiner stated that there is no 
evidence that head trauma or personality disorders 
precipitate schizophrenia.  She further indicated that there 
were no symptoms suggestive of schizophrenia, and 
insufficient current data to make a personality disorder 
diagnosis.  The examiner's Axis I diagnoses included 
malingering and alcohol dependence in apparent remission.  
She further opined that an extensive MRI scan of the 
veteran's head would likely be as inconclusive as the 
previous multiple rating examinations.  

In further support of his claim for service connection for 
schizophrenia, the veteran submitted VA clinical treatment 
records dating from May 1995 through July 1997.  These 
records show that the veteran resided in a supervised living 
setting, and that he received treatment for schizophrenia.  
Treatment notes dated in June and September 1996 indicate 
that the veteran was diagnosed with Axis I paranoid 
schizophrenia with prominent negative symptoms.  The records 
show that the veteran continued to be preoccupied with 
controlling the weather by "walking the lay lines" and that 
in this regard, in August 1996, he offered his services to 
the local female television weather reporter.  Following his 
subsequent conversations with his treating physicians and the 
local police, it was determined that the veteran did not pose 
a direct threat to the meteorologist as he had offered her 
his friendship.  He indicated that his interest in the local 
meteorologist arose from a solicitation for "weather 
spies."  (Prior to this, in July 1996, the veteran had 
contacted the local news "I-Team" and advised the local 
media that he was a weather terrorist, and had been 
controlling the weather since 1983).  A treatment note also 
dated in September 1996 indicates that the veteran continued 
to call the local weather station approximately twice per 
week, and that in so doing, he lowered his anxiety.  The 
veteran's time was otherwise spent watching television with a 
girlfriend, and rummaging through the trash collecting 
garbage.  The veteran's medications during this period 
included Haldol, Prozac, and other antidepressant drugs.  

The Board has evaluated the foregoing, and finds that while 
there may be some serious doubt regarding the validity of the 
veteran's diagnoses of schizophrenia, the evidence is at 
least in equipoise.  Accordingly, resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
evidence supports a grant of service connection for 
schizophrenia.  The Board recognizes that the veteran was not 
given a proper diagnosis of a psychiatric disorder until 
1994, but he has presented medical evidence of a nexus or 
link between his diagnosed schizophrenia and his active 
service, to include the skull fracture sustained therein.  

As noted above, following the head injury sustained in July 
1981, the veteran appeared to have undergone a personality 
change of some sort.  He was noted to walk around in a daze, 
and could not respond to queries as to where he was going or 
what he was doing.  Further, during this period, although as 
one VA rating examiner pointed out, the veteran's service 
separation examination report indicates that he had been seen 
for a paranoid personality disorder, but that the evidence 
does not indicate what circumstances or symptomatology 
warranted such a diagnosis.  Even so, some three months after 
his discharge from service, the veteran underwent a VA rating 
examination in October 1982.  While the neurological portion 
of the examination did not include any actual diagnosis of a 
psychiatric disorder, the examining physician noted that the 
veteran's erratic behavior, manifested by outbursts of 
temper, flat affect, and other symptoms, should be evaluated 
by a psychiatrist.  However, no psychiatric examination was 
performed until May 1995.  The report of the May 1995 
examination concluded with a diagnosis of schizophrenia, but 
the examiner indicated that she was unable to determine 
whether or not such schizophrenia had been incurred in or 
aggravated by the veteran's active service.  

In addition, the Board recognizes that in January and May 
1997, the veteran was diagnosed with Axis I "malingering" 
because the examiner who conducted the review of the 
veteran's medical and service records could find no 
symptomatology consistent with a diagnosis of schizophrenia, 
or that otherwise indicated the presence of a psychiatric 
disorder in service.  However, the report of the rating 
examination conducted in September 1996 establishes a 
plausible nexus between the veteran's head injury sustained 
in service and his diagnosed schizophrenia.  The examiner who 
conducted the September 1996 review of the veteran's records 
concluded that the evidence showed that the veteran developed 
a personality disorder after the July 1981 head injury, and 
that the head injury and subsequent personality disorder left 
him susceptible to schizophrenia.  

Given the testimony by the veteran and his mother, in 
addition to the report of he October 1982 neurological rating 
examination suggesting continuity of symptomatology of a 
psychiatric disorder, the Board finds the opinion by the 
examiner who conducted the September 1996 examination to 
carry the most probative weight in this case.  The Board 
further recognizes that the examiner who found the veteran to 
be a chronic malingerer supported her assessment by a 
thorough discussion of the medical evidence, which suggests 
that her views have substantial merit.  However, based on its 
review of all of the medical evidence, the Board concludes 
that her findings are nonetheless outweighed by the 
preponderance of the evidence consisting of the VA clinical 
treatment records dating from May 1995 through July 1997, 
which conclude with diagnoses of schizophrenia, the medical 
statement of August 1996 submitted by Dr. Wagner, and by the 
examination report of September 1996.  The treatment records 
support the veteran's and his mother's testimony that the 
veteran has lived for an extended period in a supervised 
living environment, and the clinical diagnoses of 
schizophrenia have been rendered by psychiatrists who 
presumably had the benefit of actually meeting with and 
evaluating the veteran.  

In sum, the Board finds that the evidence discussed here is 
at least in equipoise, and while the examination reports of 
January and May 1997, suggesting that the veteran's diagnoses 
of schizophrenia are not valid and that the veteran is, in 
fact, a malingerer are persuasive, such reports do not 
outweigh or provide conclusive proof that the veteran's 
diagnosed schizophrenia was not caused, at least in part, by 
his July 1981 skull fracture.  Therefore, after resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that his psychiatric disorder, diagnosed as paranoid 
schizophrenia, was incurred in service.  Accordingly, service 
connection for schizophrenia, variously diagnosed as chronic 
undifferentiated or as paranoid schizophrenia, is granted.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left leg fracture is denied.  

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of a 20 percent 
evaluation for residuals of a right leg fracture is granted.  

Service connection for paranoid schizophrenia is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

